

114 S690 IS: Local School Board Governance and Flexibility Act
U.S. Senate
2015-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 690IN THE SENATE OF THE UNITED STATESMarch 10, 2015Mr. Inhofe (for himself, Mr. Lankford, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo support the local decisionmaking functions of local educational agencies by limiting the
			 authority of the Secretary of Education to issue regulations, rules, grant
 conditions, and guidance materials, and for other purposes.1.Short titleThis Act may be cited as the Local School Board Governance and Flexibility Act.2.Sense of
 CongressIt is the sense of Congress that—(1)the responsibility for education resides with the States, which have delegated to local school boards the power and authority to adopt policies, establish priorities, and provide accountability to direct the operation of neighborhood schools;(2)local school boards are held accountable by local voters to represent the interests of students, parents, local businesses, civic organizations, taxpayers, and the community at large in determining, subject to State laws and policies, the direction, values, climate, and financial support of the schools in their community;(3)the vital national interest in local self-governance of local educational agencies has been weakened through Department of Education requirements that are either unnecessary to achieve the specific direction of legislation enacted by Congress, or that impose unnecessary limits on the flexibility needed by local educational agencies in order to meet local, State, and Federal goals in education; and(4)to support the local decisionmaking function of local educational agencies, the Secretary of Education should engage only in issuing regulations, rules, grant conditions, guidance materials, and other requirements under the jurisdiction of the Department that are—(A)specifically required to implement Federal legislation; and(B)demonstrated to be educationally, operationally, and financially within the capacity of local educational agencies to implement.3.Authority of the
 SecretaryUnless specifically authorized by Federal law, the Secretary may not issue a Federal regulation, rule, grant condition, guidance material, or other requirement pertaining to a State educational agency or a local educational agency that—(1)conflicts with the power and authority of the local educational agency delegated by the State regarding the operation of the schools (including the school system’s mission and goals, organization, local budget and budget priorities, education program, curriculum, or extra-curricular activities), student health services and safety, transportation and school boundaries, procurement policies, staffing and personnel policies, capital construction, authority to levy taxes, issue bonds, and acquire land, and other functions essential to the daily operation of the schools within the jurisdiction of the local educational agency;(2)results in additional costs to the local educational agency for reporting, grant administration, and general operations, unless fully funded from Federal funds;(3)conflicts with the power and authority of the local educational agency to determine how to engage or act upon community participation and advice;(4)imposes requirements on a local educational agency or State educational agency that would limit or adversely affect the authority of the local educational agency or State educational agency to function as a legislative, executive, or quasi-judicial agency;(5)conflicts with the authority of—(A)a State to determine the appropriate governance structure of—(i)the State educational agency; or(ii)the State's local educational agencies; or(B)a State educational agency or local educational agency to determine the appropriate governance and management of the schools that the State educational agency or local educational agency serve;(6)establishes reporting requirements for State educational agencies or local educational agencies that duplicate existing Federal requirements or that are issued without first conducting a fiscal impact statement related to the costs to State educational agencies or local educational agencies, as the case may be, including requests for data and recommendations from State educational agencies or local educational agencies and national education organizations consistent with the provisions of section 4(a); or(7)places conditions or requirements on a grant to a State or local educational agency that are not directly related to, or that do not directly support, the intent of the specific purpose of the grant or the legislation authorizing such grant.4.Opportunity for
			 comment regarding local impact(a)In
 generalDuring each fiscal year (beginning with the fiscal year following the fiscal year in which this Act is enacted), the Secretary of Education shall provide local educational agencies and the major national education organizations, including those representing local school boards, local school superintendents, principals, and teachers, a minimum of 60 days in order to provide written comments regarding the local impact of implementing Federal regulations, rules, grant conditions, guidance materials, or other requirements for any applicable program or activity of the Secretary.(b)ReportThe Secretary of Education shall prepare and publish a report based on the comments received pursuant to subsection (a), which shall be forwarded to the chairs and ranking members of the Education and Workforce Committee of the House of Representatives and the Health, Education, Labor and Pensions Committee of the Senate not later than July 1 of each year and shall be simultaneously posted on the Department of Education’s website.5.Efficiency in
			 implementing Federal programs(a)Eliminating
 reporting duplicationsNot later than 180 days after the date of enactment of this Act, the Secretary of Education shall conduct a review of existing reporting requirements applicable to local educational agencies resulting from programs and activities under the jurisdiction of the Department of Education to determine duplications and make modifications as necessary to eliminate such reporting duplications.(b)ProhibitionThe Secretary may not promulgate any regulation, rule, guidance material, grant condition, or other requirement pertaining to a State educational agency or a local educational agency, without first taking the following actions:(1)Requesting data and recommendations from State educational agencies, local educational agencies, and the major national education organizations representing chief State school officers, local school boards, local school superintendents, principals, and teachers regarding the educational, financial, and operational costs involved for implementation, and publishing the data and recommendations provided upon issuance of such regulation, rule, guidance material, grant condition, or other requirement and posting that information on the Department of Education’s website.(2)Verifying, based on the data set forth in paragraph (1), that local educational agencies will have the financial resources and the technical assistance such agencies may need to successfully implement the regulation, rule, guidance material, grant condition, or other requirement, including any Federal requirement that would extend beyond the time that Federal assistance is available for that purpose.(3)Providing State educational agencies, local educational agencies, and the national education organizations identified in paragraph (1) with not less than 60 days notice following the Secretary’s publication of a notice of intent to issue any regulation, rule, guidance material, grant condition, or other requirement to respond, unless a shorter time period is needed to meet an emergency such as a declared natural disaster.(4)Ensuring that maximum flexibility is provided to State educational agencies and local educational agencies in implementing any regulation, rule, guidance material, grant condition, or other requirement.(c)Review and
 responseIf a local educational agency or an organization identified in subsection (b) provides the Secretary of Education with a written statement demonstrating that a regulation, rule, guidance material, grant condition, or other requirement does not meet the substantive or procedural requirements of this Act, the Secretary, or the Secretary’s designee, shall review the merits of that statement, provide a written response within 60 days, and post that response on the Department of Education’s website, including a description of what action, if any, the Secretary will take to correct any deficiency that the Secretary determines exists.